United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tomball, TX, Employer
__________________________________________
Appearances:
Douglas, Sughrue, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1749
Issued: April 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 26, 2011 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated February 14, 2011 which denied her
reconsideration request on the grounds that the evidence submitted was repetitious and
insufficient to warrant review of its November 27, 2009 decision.1
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following a December 29,
2009 nonmerit decision, appellant requested reconsideration on November 22, 2010. She also
submitted additional evidence. This included a CA-7 duty status report dated December 6, 2010
from Dr. Michael J. Leahy, appellant’s treating physician, who addressed the cause of
appellant’s conditions. This document was received by OWCP on December 27, 2010. In its
February 14, 2011 decision, OWCP denied appellant’s reconsideration request on the grounds
1

Appellant filed a notice of occupational disease alleging that her preexisting pinched nerve developed into a
herniated disc as a result of performing her letter carrier duties. OWCP’s November 27, 2009 decision affirmed
previous denials of the claim due to a lack of medical evidence supporting causal relationship.
2

41 ECAB 548 (1990).

that the evidence submitted in support of her request was repetitious in nature and insufficient to
warrant review of its prior decision. It did not note receipt or consideration of the December 6,
2010 report. Instead, OWCP indicated that the only medical evidence submitted in support of
the reconsideration request was evidence from Dr. C. Fandrich.
The Board finds that OWCP, in its February 14, 2011 decision, did not review the
December 6, 2010 report from Dr. Leahy that was received by OWCP on December 27, 2010.
For this reason, the case will be remanded to OWCP to enable it to properly consider all the
evidence submitted at the time of the February 14, 2011 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate decision on the claim.
IT IS HEREBY ORDERED THAT the February 14, 2011 decision of the Office of
Workers’ Compensation Programs set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

